UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1009



ALPHONZO TAYLOR, SR.,

                                                  Plaintiff - Appellant,

          versus


COMMONWEALTH     OF    VIRGINIA,   DEPARTMENT    OF
CORRECTIONS,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-00-871)


Submitted:     April 3, 2002                    Decided:   April 16, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonzo Taylor, Sr., Appellant Pro Se.       Ondray Toney Harris,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Alphonzo Taylor, Sr. appeals the magistrate judge’s order

granting summary judgment in favor of Appellee on Taylor’s hostile

work environment and retaliation claims.*          We have reviewed the

record and the magistrate judge’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the magistrate

judge. Taylor v. Virginia, No. CA-00-871 (E.D. Va. Dec. 17, 2001).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




      *
       The parties consented to the exercise of jurisdiction by a
magistrate judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                    2